                   THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

SEAN P. DEPAEPE,                )           CIV. NO. 19-00566 JAO-KJM
                                )
          Petitioner,           )           ORDER DENYING REQUEST TO
                                )           PROCEED IN FORMA PAUPERIS
          vs.                   )
                                )
STATE OF HAWAII,                )
                                )
          Respondent.           )
_______________________________ )

      Before the Court is Petitioner Sean P. DePaepe’s Declaration in Support of

Request to Proceed In Forma Pauperis (“IFP Application”). ECF No. 2. As a

prisoner, DePaepe’s IFP Application lacks: (1) certification by prison officials

regarding the amount currently in his account; and (2) an account statement for the

preceding six months showing all deposits and withdrawals during that period.

See 28 U.S.C. § 1915(a)(2). The IFP Application is therefore DENIED as

incomplete.

      DePaepe is DIRECTED to submit a complete IFP Application that contains

the information listed above on or before November 25, 2019. Failure to timely

do so will result in automatic dismissal of this suit without prejudice. See Fed. R.

Civ. P. 41(b); see also Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995).
The Court will take no action on DePaepe’s submissions in this case until he has

either paid the filing fee or is granted IFP status.

        The Clerk is DIRECTED to send DePaepe an Application to Proceed In

Forma Pauperis by a Prisoner so that he can comply with this Order.

        IT IS SO ORDERED.
        DATED: Honolulu, Hawai‘i, November 5, 2019.




Depaepe v. State, No. 1:19-cv-00566 JAO-KJM; ifp ‘19 DePaepe 19-566 (incompl; habeas)




                                                    2
